Citation Nr: 1227137	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.   


FINDING OF FACT

Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 
5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  December 2007 and March 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured; and his "Virtual VA" file (VA's electronic data storage system) has been reviewed.  The RO arranged for VA examinations in December 2007 and March 2008.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B.  Factual Background

The Veteran's DD 214 shows that his military occupational specialty (MOS) was rifleman.  At the August 2009 DRO hearing, he testified he participated in live fire training exercises in service, and that he had ringing in his ears in service. 

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis relating to tinnitus.  On November 1984 service separation examination, his ears were normal on clinical evaluation.  In his November 1984 service separation report of medical history, he indicated that he did not have nor had he ever had ear, nose, or throat trouble.

Following service, September 2004 and January 2009 VA treatment reports note that the Veteran denied having tinnitus.

The Veteran filed this claim seeking service connection for tinnitus in November 2007.

A March 2008 VA treatment report notes the Veteran's complaint of constant tinnitus in the right ear.

A March 2009 private audiogram from Medical Associates Clinic shows the Veteran reported that right ear tinnitus was not present in service and that he was unsure when it started.  He stated that the tinnitus had been there for a while, but could not pinpoint a year.  After service, he worked at a bar for a few months and then at a meat packing plant for 9 1/2 years.  His hearing was tested at the plant, but no records were available since the facility had closed.  He worked in maintenance in 2002 or 2003.  It was noted that he used to hunt and was a right-handed shooter; and that he wore earplugs and muffs when engaged in woodworking.

On October 2009 VA audiological examination, the Veteran reported that he first noticed constant ringing in his ear after starting work at a meat packing plant in October 1986.  Citing to the Veteran's denial of tinnitus in 2004, an audiology note noting tinnitus was "not present in service," the Veteran's inability to pinpoint the year of onset when he was questioned earlier in 2009, that there was no shift in hearing during service, and the Veteran's statement that his tinnitus began no sooner than October 1986 (21 months after separation), while he worked in a noisy place, the examiner opined that the Veteran's tinnitus is unrelated to noise exposure during military service.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has tinnitus as such disability has been noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he currently has ringing in his ears.  Based on the Veteran's MOS in service, it is also not in dispute that he was exposed to noise trauma therein.  What he must still show to establish service connection for tinnitus is that such disability is related to his conceded noise exposure in service.

The Veteran testified at the August 2009 DRO hearing that he experienced ringing in his ears in service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. §  3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that while the Veteran is competent to testify that he has ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statements that he had the onset of ringing in his ears while on active duty are not credible.  First of all, they are not supported by his STR's, which are silent for any mention of tinnitus (even though they reflect treatment for other non-hearing related conditions), and show that he denied having any ear-related problems on service separation examination. 

Second, they are contradicted by various postservice record (some earlier/ more contemporaneous), including notations in VA and private treatment records in September 2004, January 2009 and March 2009 that he denied having tinnitus in service.  And in October 2009, he reported that his tinnitus started after service, in 1988.  Notably, the Court has held that lay statements made (as here) in connection with medical evaluation/treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  (Although former rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Finally, the Veteran's report that he had the onset of tinnitus in service is not credible because it is obviously self-serving.  It was not made until after he had initiated the compensation-seeking  process.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Having found the Veteran's statement that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether the Veteran's tinnitus may somehow otherwise be related to his service, including as due to noise trauma therein.  The only competent evidence that directly addresses the matter of nexus between the Veteran's tinnitus and his service is the opinion of the October 2009 VA examiner, which is against his claim.  Because the examiner expressed familiarity with the record and explained the rationale for the opinion (citing to supporting factual data) it is probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.  

Significantly, whether tinnitus may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

The Board has considered the Veteran's lay statements.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and are not probative evidence in this matter.

The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his service/noise trauma therein, and against this claim. Accordingly, the appeal in this matter must be denied.

  
ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


